Bullard, J.,

delivered the opinion of the court.
The judge of the Court of Probates for the parish and city of New-Orleans,in answer to the rule granted in this case, says, among other causes shown, that the executors of the instrument annexed to the petition, and by them styled a will, have furnished no legal or sufficient evidence of the execution of said will, which is neither an authentic copy of the testament of the late Samuel Hope, nor otherwise proved as to entitle it to registry.
The paper purporting to be a copy of the will has been, by consent, exhibited to this court. It is not, in our opinion, authenticated in such a way as to authorize the judge to register it, and to order its execution. It is shown to be a copy only by an ex parte affirmation by an attorney at law in England.
Let the rule be discharged.